Citation Nr: 1828950	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  13-35 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to July 1980 with additional service in the Naval Reserve. This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2016, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A left knee disorder did not manifest during service, within one year of separation from service, and has not been shown to be otherwise causally related to service.

2. A low back disorder did not manifest during service, nor within one year of separation from service, and has not been shown to be otherwise causally related to service.

3. The Veteran's hypertension did not originate in service, was not present to a compensable degree within one year of separation from active service, and is not otherwise etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disorder have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a lumbar spine disorder have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Although the claim for asthma is remanded to develop for particular ACUDTRA dates, such is not necessary herein, as the Reserve records for these disabilities do not show the claimed disorders.

The Board also finds that there has been compliance with the prior February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. 
§ 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Certain chronic diseases, including arthritis and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  


Low back disorder

The Veteran seeks entitlement to service connection for a low back disorder, which he asserts had its onset during a period of active service. 

The Veteran's July 1973 report of medical examination showed a normal clinical evaluation of the back. In the accompanying report of medical history, the Veteran denied recurrent back pain. In March 1974, the Veteran complained of upper back pain. In February 1975, the Veteran was assessed with a chronic low back strain after reporting pain in the lower back after bending or sitting. In February 1976, a radiology report impression was normal study of the back with no fracture, dislocation or bone destruction. In December 1976, the Veteran reported aches in the low back and was observed as having slight paraspinous muscle spasm in the lumbar region. The Veteran was provided medical examinations in May 1980, August 1981, September 1982, and May 1987 all of which showed normal clinical evaluations of the back. In the corresponding reports of medical history, the Veteran again denied recurrent back pain. 

Following separation from active duty and Reserve service, the treatment records are silent for any back complaints until 2006. In 2006, the Veteran sought treatment from a private chiropractor. The Veteran was noted as having mild/intermittent low back pain for 20 years. A physical assessment noted mild levo-scoliosis of the lumbar spine and osteoarthritis at L2-4. In a personal history form, the Veteran reported that he had pain in the lower back, did not list a date for when the condition began and indicated that he did not know what the condition was related to. In the personal history form, the Veteran indicated that he had a single chiropractor appointment two years prior.   

The Veteran was afforded a VA examination in May 2008. The Veteran reported that he had been experiencing low back pain since 1975 during military service. The Veteran stated he was not aware of the cause of his back pain, but that the pain gradually worsened in 1975 after basic training. The Veteran reported that he was evaluated by a health care provider during service and that he was given muscle relaxant to control his back. The Veteran reported that he experienced severe flare-ups of back pain two years ago and visited a chiropractor who cured him with chiropractic manipulation. The Veteran stated that he was currently experiencing very mild pain at least once a week. The Veteran also denied currently receiving any treatment from his current primary care provider or any chiropractor. The examiner diagnosed chronic strain of the lumbosacral spine with mild spondylosis and mild L1 compression fracture. The examiner opined that the Veteran's current back condition was less likely as not related to his military service, explaining that he could not find any medical records in the post service period indicating any continuity of treatment and chronicity of low back condition. In its February 2016 remand, the Board noted that this examination was inadequate. 

The Veteran was again afforded a VA examination in December 2017. Upon review of the Veteran's claims folder and in-person examination, the examiner diagnosed degenerative disease of the spine. The Veteran reported that he had the same issue in service and that he had frequent complaints of back pain in service. He reported that he had pain intermittently in the low back.  The examiner opined that it was less likely than not that the Veteran's degenerative disease of the lumbar spine and compression deformity had onset in military service. The examiner addressed the Veteran's STRs indicating complaints of low back pain in addition to the periodic examinations where the Veteran marked negative for recurrent back pain. The examiner explained that this pattern was characteristic of intermittent lumbar strain with interval resolution, without evidence of a chronic or disabling back condition. The examiner explained that the 2008 x-rays suggested a mild compression deformity, but thorough review of his STRs did not show any evidence of any injury that would have resulted in this finding, which in a younger person was generally a result of trauma. The examiner explained that given the Veteran's denial of back pain by 1980, this further suggested that the prior episodes of back pain had resolved, and were again supported by his repeated denials of back pain through at least 1987. Accordingly, the examiner concluded that there was no evidence to suggest onset of a back related disability in the year following discharge. The examiner noted that there was no further mention of back pain until 2006, at which time he saw a chiropractor briefly, and the Veteran discontinued therapy. The examiner explained that the Veteran's 2008 x-rays showed only mild degenerative changes (in addition to the compression deformity), and the degenerative changes were mild and age appropriate. The examiner also noted that the presence of the compression deformity was not present on the 1975 x-rays conducted in service, and it was purely a speculative issue as to when that may have occurred as there was no history of trauma consistent with that injury. The examiner noted that that lay statements indicated that the Veteran was limping and complaining of back and knee pain in the mid-1990s, but that was still in contrast to his denials of back pain through 1987, and again suggested that the chronic back pain had onset a number of years post discharge.    

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection for a low back disability.

The record shows that at that 2017 VA examination the diagnosis was degenerative disc disease of the lower back, in satisfaction of the first element of service connection. The second element of service connection is also met as the service treatment records indicate complaints of back pain, muscle spasm and sprain. The issue, then, is nexus. 

As noted above, arthritis is a chronic disease for service connection purposes. 38 C.F.R. § 3.309 (a). A February 1976 radiology report impressed a normal study of the back with no fracture, dislocation or bone destruction, subsequent Navy reserve examinations indicated normal clinical evaluations of the back through 1987, and the Veteran reported that he was formally diagnosed with arthritis in 2008/2009, therefore the Veteran's degenerative disease of the spine was not diagnosed during service, nor within one year of separation from service. 

The Board also finds that the Veteran's degenerative disease of the spine was not noted during service and has not been productive of continuous symptoms since the Veteran's separation from service. Since the filing of his claim, the Veteran has stated that he has experienced low back symptoms since separation from service. The Board finds this testimony not credible as it conflicts with other evidence of record, namely the Veteran's reports of medical examination in May 1980, August 1981, September 1982, and May 1987. The Veteran specifically denied experiencing recurrent back pain, and no back problems were noted upon clinical examinations.  These statements also conflict with his current assertions and are, accordingly, neither credible nor of significant probative value. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996). Accordingly, the Board finds that continuity of symptomatology has not been established and service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 (a)(3) and 3.309(a) is not warranted.

Lastly, the probative evidence of record does not otherwise support a finding of a causal relationship between the Veteran's current low back disorder and his in-service back sprain and spasms. In particular, the 2017 VA examiner adequately explained that the Veteran's back complaints were characteristic of intermittent lumbar strain with interval resolution, without evidence of a chronic or disabling back condition. The Board finds the opinion of the 2017 VA examiner to be highly probative and therefore afforded great weight, as it was based on a review of the Veteran's relevant medical history, took into consideration the Veteran's contentions, and was supported by an adequate rationale. 

In sum, the probative evidence of record does not show that the Veteran's currently diagnosed degenerative disease of the lumbar spine is etiologically related to his in-service back strains. As the evidence preponderates against the claim, there is no reasonable doubt to be resolved. Gilbert, 1 Vet. App. at 53. Accordingly, service connection for degenerative disease of the lumbar spine is denied. 

Left knee disorder

The Veteran seeks entitlement to service connection for a left knee disorder, which he asserts had its onset during a period of active service. 

A September 1975 STR indicated left leg pain for one week and the Veteran was assessed with muscle pain. In August 1977, the Veteran was seen for sustaining an injury while playing basketball and was assessed with muscle tension of the left knee. The Veteran was again seen for complaint of left knee, reporting that his knee hurt while ambulating. The Veteran was assessed with mild muscle spasm. In September 1977, the Veteran complained of an ache in the back of the left knee stating that he was injured a month prior while playing basketball. X-rays obtained were within normal limits and the Veteran was assessed with a strained hamstring. In another September 1977 STR, the Veteran was assessed as having left popliteal pain post trauma, however normal knee series x-rays were noted. In May 1980, August 1981, September 1982, and July 1985 reports of medical examination, there was normal clinical evaluation of the lower extremities.  In corresponding reports of medical history, the Veteran denied trick or locked knee.  
 
In an August 2007 private treatment record, the Veteran complained of joint pain in the left knee and reported that he believed he had rheumatoid arthritis. In a September 2009 Notice of Disagreement, the Veteran stated that after he left the military, the pain in his knee continued and that he self-medicated with Tylenol, massages, and cold/hot soaks to suppress the pain. The Veteran reported that he did not go to the doctor unless the pain was excruciating and that when he did seek treatment, he was told to continue what he was doing and to not use his left knee as much as possible. 

In a statement dated December 2009, the Veteran's neighbor stated that he had known the Veteran for 9 years and he has seen the Veteran limping while walking and that the Veteran could not walk a long range and complained of a sore knee. 

The Veteran was afforded a VA examination in May 2008. The Veteran reported that he injured his knee during military service. The Veteran reported that he experienced severe pain with nagging pain in July 2007. The Veteran was evaluated by his primary care physician and prescribed Advil. The Veteran reported that he experienced mild to moderate pain at least once a week and that each episode lasted for a few hours. The examiner diagnosed degenerative joint disease of the left knee. The examiner opined that it was less likely as not that the Veteran's current knee condition was related to military service, explaining that he could not find any medical records related to the Veteran's left knee condition indicating whether the Veteran received any treatment after military service because of the lack of such continuity of treatment and chronicity of the disease.  In its February 2016 remand, the Board noted that this examination was inadequate as the examiner relied solely on negative evidence for its conclusion. 

In December 2017, the Veteran was afforded a VA examination. Upon review of the Veteran's claims folder and in-person examination, the examiner diagnosed left knee joint osteoarthritis with a date of diagnoses of the 1990s. The examiner opined that it was less likely than not that the Veteran's currently diagnosed left knee condition had onset during active military service, noting that following treatment in 1977, the STRs were otherwise silent with respect to any further complaints, treatment or diagnosis regarding the knee and that the Veteran denied knee pain on several health examinations in 1981, 1982, 1985, and 1987. The examiner explained that this suggests strongly that the injury sustained during service was acute and transitory and had resolved by the time of discharge. The examiner also noted lay statements from the Veteran's neighbor, however that the neighbor indicated he only knew the Veteran since 2000 and the Veteran's spouse did not mention any knee complaints. The examiner also noted that private medical records indicated only rare complaints of left knee pain between 2005 and 2007. Accordingly, the examiner found that although the Veteran reports problems since service, his repeated denials of knee pain on multiple examinations following service would not support that contention. The examiner concluded that based on review of the records, the complaint of knee pain in-service was an acute and transitory event, with resolution, and it is less likely than not that the Veteran's currently diagnosed left knee pain had onset during active military service, and it is less likely than not based on review of records that the Veteran's left knee condition was present to a compensable degree during the first post-discharge year.   
  
Based on a review of the evidence, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection for a low back disability.

The record shows that at that 2008 and 2017 VA examinations the Veteran was diagnosed with degenerative joint disease and joint osteoarthritis, in satisfaction of the first element of service connection. The second element of service connection is also met as the service treatment records indicate complaints of left knee pain and trauma. The issue, then, is nexus. 

As noted above, arthritis is a chronic disease for service connection purposes. 38 C.F.R. § 3.309(a). September 1977 x-rays indicated that the knee was within normal limits, medical examinations from 1980, 1981, 1982, 1985 and 1987 showed normal clinical evaluations of the lower extremities and in the corresponding reports of medical history, the Veteran denied swollen or painful joints or arthritis, therefore the Veteran's degenerative joint disease of the left knee was not diagnosed during service, nor within one year of separation from service. 

The Veteran's degenerative joint disease of the left knee was not noted during service and has not been productive of continuous symptoms since the Veteran's separation from service. Since the filing of his claim, the Veteran has stated that he has experienced left knee symptoms during and since separation from service. The Board finds this testimony not credible as it conflicts with other evidence of record, namely the Veteran's reports of medical examination in May 1980, August 1981, September 1982, and May 1987. The Veteran specifically denied experiencing swollen or painful joints or arthritis or trick or locked knee, and no knee problems were noted upon clinical examinations. These statements also conflict with his current assertions and are, accordingly, neither credible nor of significant probative value. See Caluza, 7 Vet. App. at 511. Accordingly, the Board finds that continuity of symptomatology has not been established and service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 (a)(3) and 3.309(a) is not warranted.

Lastly, the probative evidence of record does not otherwise support a finding of a causal relationship between the Veteran's current left knee disability and his in-service left knee assessments. In particular, the 2017 VA examiner adequately explained that the Veteran's complaint of knee pain in-service was an acute and transitory event, with resolution based on the Veteran's denial of knee issues on several reports of medical history and normal clinical evaluations. The Board finds the opinion of the 2017 VA examiner to be highly probative and therefore afforded great weight, as it was based on a review of the Veteran's relevant medical history, took into consideration the Veteran's contentions, and was supported by an adequate rationale. Although the Veteran asserts that his left knee disability is related to active service, he is not competent to provide such an opinion regarding the development and etiology of an internal condition that requires diagnostic testing to diagnose and is not capable of lay observation such as varicose veins and ringing in the ears. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). Similarly, the lay statement from the neighbor is not of probative value, although it is competent to establish the Veteran's symptoms since 2000. 

In sum, the probative evidence of record does not show that the Veteran's currently diagnosed degenerative joint disease of the left knee is etiologically related to his in-service left knee pain. As the evidence preponderates against the claim, there is no reasonable doubt to be resolved. Gilbert, 1 Vet. App. at 53. Accordingly, service connection for degenerative joint disease of the left knee is denied. 

Hypertension

The Veteran seeks entitlement to service connection for hypertension, which he asserts had its onset during a period of active service.

STRs show that in the Veteran's enlistment examination, the Veteran had a blood pressure reading of 120/82. In the corresponding report of medical history, the Veteran denied high or low blood pressure. In December 1976, the Veteran was assessed with blood pressure readings of 122/90, 128/90, and 120/90 with notation that the Veteran was ill with complaints of nausea, diarrhea and headache. In July 1978, the Veteran had a blood pressure reading of 140/80 with an acute injury. In December 1979, the Veteran had a blood pressure reading of 146/90 and the Veteran was noted as ill and taking decongestants. In the May 1980 separation exam, the Veteran's blood pressure reading was 132/80. In the corresponding report of medical history, the Veteran noted that he was in good health and experienced seldom high blood pressure. In May 1980 and August 1981 dental health questionnaires, the Veteran indicated that he was not under the care of a physician for high blood pressure. The Veteran denied high blood pressure in reports of medical history dated August 1981, September 1982, July 1985, and May 1987. 

Private treatment records beginning in 1995 indicate the Veteran's treatment for hypertension. In a September 1995 letter, a private physician indicated that the Veteran had a longstanding history of hypertension. In an April 2013 private treatment record, the Veteran reported that he was treated for mildly elevated blood pressure while serving in the Navy. 

The Veteran was afforded a VA examination in May 2008. The Veteran reported that he was diagnosed with hypertension by a primary care provided in the 1990s when he developed chest pain. The Veteran's blood pressure sitting was 173/98, and standing was 162/97. The examiner opined that it was less likely as not that the Veteran's current hypertension was related to his elevated blood pressure readings during service. The examiner noted that the Veteran was diagnosed with hypertension between 1993 and 1994, but no such records were available in the c-file. In its February 2016 remand, the Board noted that this examination was inadequate as the examiner relied solely on negative evidence for its conclusion. 

The Veteran was afforded a VA examination in December 2017. The Veteran was diagnosed with hypertension with a date of diagnosis per the Veteran as 1987. The examiner opined that it was less likely than not that the Veteran's currently diagnosed hypertension manifested in-service. In support of this opinion, the examiner noted the Veteran's multiple admissions that he did not have a diagnosis of hypertension and explained that the elevated readings in-service were transient and unsustained. The examiner noted the Veteran's in-service blood pressure readings including the Veteran's notation on his separation exam that he seldom experienced high blood pressure and his reading on that exam was normal. The examiner also noted that the Veteran had reserve exams in 1981, '82,'85,'87 and on each of those exams his blood pressure readings were normal, and he indicated a negative response to the item referencing high blood pressure. The examiner explained that standard protocol for diagnosing hypertension is persistent and sustained elevations on multiple readings which was not the case for the Veteran. The examiner explained that the Veteran did indeed have several elevated readings during service, but most of these readings were associated with acute injury or illness, and use of decongestants for nasal congestion associated with cold symptoms as some decongestants are known to cause elevated blood pressure. The examiner noted that the readings during service were not consistent and interspersed with normal readings and by the Veteran's own admission on multiple post service periodic health assessments in reserves, he was not hypertensive and was not taking medication and his readings on those exams were normal- 7 years post service, including the first year post-discharge from active duty. 

Based on a review of the evidence, the Board finds that the preponderance of the evidence is against finding in favor of the Veteran's claim for service connection for hypertension.

The record shows that at that 2008 and 2017 VA examinations the Veteran was diagnosed with hypertension, in satisfaction of the first element of service connection. The second element of service connection is also met as the service treatment records indicate elevated blood pressure readings. The issue, then, is nexus. 

The Board finds that the evidence of record does not support a finding that hypertension had its onset during service or within one year of discharge, or that there were sufficient manifestations of hypertension during service. See 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a). Although STRs shows some elevated blood pressure readings, the 2017 VA examiner explained that diagnosing hypertension includes persistent and sustained elevations on multiple readings which was not the case for the Veteran. The examiner explained that the elevated readings during service were mostly associated with acute injury or illness. Furthermore, although the Veteran asserts he had hypertension since service discharge, he has also asserted that he was formally diagnosed with hypertension in 1987 and the mid-1990s. Additionally, the Veteran denied high blood pressure in reports of medical history during his reserve period dated August 1981, September 1982, July 1985, and May 1987. In this regard, the Board does not assign probative value to the Veteran's conflicting and not credible assertions of the date of onset. See Caluza, 7 Vet. App. at 511. Thus, the evidence does not demonstrate onset within one year of service discharge. Accordingly, service connection on these bases is not warranted.

The Board also finds that the evidence of record does not support a finding that hypertension is otherwise related to active service. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. The VA examiner provided a negative nexus opinion after thoroughly reviewing the claims file and also provided thorough supporting rationale for the conclusion reached. The Board thus accords this opinion significant probative value. See Prejean, 13 Vet. App. at 448-9; Nieves-Rodriguez, 22 Vet. App. at 302-04. Although the Veteran asserts that his hypertension is related to active service, he is not competent to provide such an opinion regarding the development and etiology of an internal condition that requires diagnostic testing to diagnose. See Jandreau, 492 F.3d at 1377 n.4. Regardless, any such opinion is outweighed by the examiner's reasoned medical opinion. Finally, hypertension was not diagnosed by the Veteran's report until at least the mid-1990s. See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder). Accordingly, service connection on this basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim on appeal and that entitlement to service connection for hypertension is not warranted. Consequently, the claim is denied. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for hypertension is denied.
REMAND

Regarding the Veteran's claim for service connection for asthma, remanded is needed for further development. 

First, all periods of active duty, ACDUTRA, and INACDUTRA must be verified for the purposes of determining service connection. Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017). The term active service includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA. 38 U.S.C. 
§ 101(24) (2012); 38 C.F.R. § 3.6(a) (2017).

Although the current record contains STRs from the Veteran's period of service through 1987 in the Navy Reserves, it does not verify each period of ACDUTRA, and INACDUTRA. As such, a remand is necessary. 

Second, remand is required to secure and adequate opinion regarding the etiology of the Veteran's asthma. Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

The Veteran was afforded a VA examination in December 2017. The examiner diagnosed asthma with a date of diagnosis as 1987. The Veteran reported that he had multiple complaints of shortness of breath and reported that he was given multiple inhalers due to this. He reports that in 1987 he had chest pain and was formally diagnosed with asthma at the time. The examiner opined that it was less likely than not that the Veteran's asthma had onset during military service. In support of her opinion, the examiner noted that none of the visits describe a component of difficulty breathing or shortness of breath and no treatment with asthma type inhalers is seen.  

An addendum opinion must be obtained. First, the Board notes that in his September 2009 Notice of Disagreement, the Veteran reported that his in-service complaints were misdiagnosed and that he used Ventolin in 1980 to treat his asthma. The Board also notes that the 2017 VA examiner did not address the Veteran's use of Decadron Turbinaire as indicated in a July 1979 STR, which the Veteran asserts was a treatment for asthma. Lastly, given the Veteran's May 1987 report of medical history where the Veteran noted he has asthma, an opinion must be obtained regarding any period of ACDUTRA or INACDUTRA. 

Accordingly, the case is REMANDED for the following action:

1. Contact any and all sources necessary to confirm the Veteran's active duty service and Reserve service. The AOJ must contact the Navy Personnel Command (NPC), National Personnel Records Center (NPRC), the Records Management Center (RMC), the Defense Enrollment Eligibility Reporting System (DEERS), and the Veteran's Reserve unit(s). The RO must provide a precise listing of the Veteran's specific periods of active duty, active duty for training, and inactive duty for training. A retirement points summary will not suffice. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

 2. After the Veteran's service dates are confirmed and documented for the file, contact the NPC, NPRC, the RMC, the DEERS, and the Veteran's unit(s), or any other appropriate entity to obtain all service personnel and treatment records from all periods of service. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

3. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

4. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

5. After any additional records are associated with the claims file, obtain an addendum opinion to determine the etiology of his asthma. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.

The examiner must provide an opinion as to whether the Veteran's asthma at least as likely as not (50 percent probability or greater) had (1) onset during active service or ACDUTRA or is otherwise related to a period of ACDUTRA, or (2) is due to an injury incurred in a period of INACDUTRA. The examiner is requested to review the dates of service as compiled by the RO.

The examiner must specifically address the following:
1) the September 2009 Notice of Disagreement where the Veteran reported that he had asthma since he was in the military and that his in-service complaints were misdiagnosed and that he used Ventolin in 1980 to treat his asthma; 2) an article submitted with the Veteran's NOD regarding the difficulty in obtaining a diagnosis of asthma; 3) the Veteran's contention that he was given decadron turbinaire as a treatment for asthma; 4) a July 1979 STR noting nasal obstruction and decadron turbinaire; and 5) the May 1987 report of medical history where the Veteran noted he has asthma.

6. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


